Petition for Writ of Habeas Corpus Dismissed and Opinion filed July 14,
2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00486-CR



                    IN RE MICHAEL R. BAILEY, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCR-073169

                         MEMORANDUM OPINION

      On Tuesday, July 5, 2022, relator Michael R. Bailey filed a petition for writ
of habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator claims his plea was involuntary and asks this
court to withdraw his plea.

      This Court does not have original habeas corpus jurisdiction in criminal
cases. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,
orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221(d)). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Id. (citing Tex. Code Crim. Proc. Ann. art. 11.05). Therefore, this Court is without
jurisdiction to consider relator’s petition requesting habeas corpus relief.

      The relief sought by relator is not within this Court’s jurisdiction. As such,
relator’s petition for writ of habeas corpus is dismissed for want to jurisdiction.


                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2